Citation Nr: 0018449	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  95-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran retired in January 1989 after serving on active 
duty for more than 20 years.  

On appellate review in June 1998, the Board of Veterans' 
Appeals (Board) remanded the issues of entitlement to service 
connection for heart disease and whether new and material 
evidence had been submitted to reopen a claim of service 
connection for hearing loss of the right ear.  In January 
2000, the RO confirmed and continued the denial associated 
with heart disease but granted service connection for right 
ear hearing loss.  The veteran thus far has not expressed 
disagreement with that determination.  In accordance with 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), the issue 
in controversy pertaining to service connection for hearing 
loss of the right ear, has been resolved and no further 
action is warranted.  See also Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. § 7105(d)(5) (West 
1991).  Service connection for heart disease remains on 
appeal.


FINDING OF FACT

The medical evidence does not tend to show that the veteran's 
heart disease had its onset in service or manifested to a 
compensable degree within a year post service, nor does it 
create a nexus between the veteran's current disease and 
service.  


CONCLUSION OF LAW

The veteran's heart disease was not incurred in service or 
related to in-service events, nor may in-service occurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 
1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  The VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  Upon review of the 
record, the Board is satisfied that all necessary evidence 
has been received for an equitable disposition of the 
veteran's appeal and adequately developed.  Id. 

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may also be granted for a chronic disease, 
including arteriosclerosis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
The regulations state that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(1999).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran asserts that service connection is warranted 
because he had a history of chest pain in 1986 and 1990, 
which is within the one-year presumptive period.  He added in 
1994 he had a myocardial infarction, resulting from a failure 
to find the coronary artery problem while on active duty.  At 
his hearing in October 1995 the veteran reiterated that he 
initially had chest pain while stationed in Germany in 1986, 
although conceding that a diagnosis was not made at that 
time.

After careful review and consideration, the Board finds that 
the probative and persuasive evidence is against the 
veteran's claim, and is not in equipoise.  Thus, entitlement 
to service connection for heart disease is not warranted.  In 
this case, the Board is cognizant of the veteran's service 
medical records.  The service medical records show in 
September 1986 the veteran complained of chest pain and 
shortness of breath over two days.  However, clinical 
evaluation, including electrocardiogram results, was 
essentially normal.  The veteran returned to duty.  The 
records then show that on his October 1988 Report of Medical 
History the veteran indicated that he had pain or pressure of 
the chest.  The examiner noted pain of the chest in September 
1986, EKG, normal.  The veteran experienced tightness of the 
chest with elevated stress and exercise initially; now 
experienced tightness just with deep breaths.  Medical 
evaluation at that time was normal, to include blood pressure 
readings.  Sinus bradycardia was noted however.  Given the 
foregoing evidence and in spite of the veteran's in-service 
complaints and treatment received, the service medical 
records do not show that the veteran's current heart disease 
had its onset in service or that any complaints or symptoms 
noted in service resulted in a chronic disease.

In addition to the foregoing, the evidence also fails to show 
that the veteran's current heart disease manifested to a 
compensable degree within a year after service.  In fact, VA 
examination reports in June 1989 show no complaints 
associated with heart disease and normal findings on 
objective evaluation.  A report of a chest x-ray reflected 
normal findings as well.  Thus, the probative and persuasive 
evidence is against the veteran's claim with respect to 
presumptive service connection.

Finally, the post-service medical evidence does not create a 
nexus between the veteran's current heart disease and service 
or any events of service.  The Board acknowledges that 
medical reports from Cape Canaveral Hospital show in July 
1990 the veteran was admitted for chest pain.  Clinical 
evaluation and laboratory findings however were essentially 
negative.  VA emergency care and treatment reports dated in 
July 1990 and March 1991 also show treatment for chest pain.  
Findings again remained normal.  

In March 1994 the veteran was rehospitalized for substernal 
chest pain at the Parrish Medical Center.  While hospitalized 
he underwent a right and left heart catheterization, left 
ventriculogram and coronary angiography.  The discharge 
diagnoses were status post acute inferior myocardial 
infarction, status post cardiac catheterization with 90 
percent stenosis of mid distal right coronary artery and 70 
to 80 percent stenosis of proximal right coronary artery and 
history of smoking.  He was thereafter admitted to Wuesthoff 
Memorial Hospital, wherein he underwent a percutaneous 
transluminal coronary angioplasty of the right coronary 
artery.  Reports from M & M Cardiovascular Consultants show 
in April 1994 the veteran had undergone two-lesion 
angioplasty of the right coronary artery following a small 
angina-like episode.  The impressions were status post right 
coronary artery angioplasty and coronary artery disease.

In spite of the aforementioned medical reports showing that 
the veteran currently has coronary heart disease and that he 
receives treatment, entitlement to service connection still 
is not warranted.  Not one of the reports establishes that 
the veteran's heart disease is etiologically related to 
service.  In fact, the reports do not reference service.  In 
addition to the foregoing, after VA examination in November 
1997, when rendering an opinion about whether there was any 
relationship between the veteran's chest pains in service and 
his current heart disease, the examiner stated that it was 
known that patients can have a normal stress 
electrocardiogram with no elevations or depressions of the 
sinus tachycardia segment suggestive of coronary artery 
disease and it had been found that when these patients had 
cardiac catheterizations, they were found with cardiac 
disease.  In view of that, the veteran was having symptoms 
since 1986.  The examiner then stated that it seemed quite 
remote that the veteran's symptoms had anything to do with 
his coronary artery disease, which he developed about eight 
years later or at the time of his retirement, which would 
have been five years later.  Although the examiner then 
stated that the veteran could have had some mild coronary 
artery disease at the time of his exiting physical, he added 
that it was hard to tell since a cardiac catheterization was 
not accomplished.  

Upon further clarification, in September 1999 a VA examiner 
again interviewed the veteran and reviewed his claims folder.  
After discussing several findings of record, the examiner 
concluded that evidence based on review of the records made 
available shows that the veteran did not have coronary artery 
disease while in service.  The examiner explained that there 
was nothing in the chart showing that the veteran was 
assigned tasks that would have predisposed him to develop 
coronary artery disease at that time, and in fact, about a 
year and a half after he was discharged, a rest 
echocardiogram was normal and an exercise tolerance stress 
test which he performed showed no evidence of coronary artery 
disease at that time.  

In light of the inconclusive medical opinion rendered in 
November 1997 as compared with the definitive medical opinion 
furnished in September 1999, the Board finds that the medical 
opinion rendered in 1999 is of more probative value.  
Additionally, the 1999 medical opinion is consistent with the 
evidence of record, in that service medical records fail to 
show that the veteran's heart disease became manifest at that 
time and the postservice evidence shows that his heart 
disease was initially diagnosed several years after service 
and not related thereto.  See Curry v. Brown, 7 Vet. App. 59 
(1994).  The Board also notes that opinions offered by VA 
examiners based on a review of all the evidence on file, that 
is a longitudinal review of the record, is considered to be 
an important factor in reaching an informed opinion.  Owens 
v. Brown, 7 Vet. App. 429 (1995); see also Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Given the probative and persuasive evidence of record showing 
that the veteran's current heart disease did not have its 
onset in service, did not manifest to a compensable degree 
within a year post service, and is not related to service or 
any events of service, the Board finds that the preponderance 
of the evidence is against the claim and is not in equipoise.  
The appeal is denied.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for heart disease is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

